     Case 2:20-mj-02980-DUTY Document 14 Filed 07/08/20 Page 1 of 5 Page ID #:77



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     SHAWN T. ANDREWS (Cal. Bar No. 319565)
4    Assistant United States Attorney
     Violent and Organized Crime Section
5    1300 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-6104
7         Facsimile: (213) 894-3713
          E-mail:    shawn.andrews@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10                          UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA,               No. MJ 20-2980-DUTY

13             Plaintiff,                    REPLY TO DEFENDANT’S OPPOSITION TO
                                             GOVERNMENT’S APPLICATION FOR
14                    v.                     REVIEW/RECONSIDERATION OF ORDER
                                             SETTING CONDITIONS OF RELEASE
15   MICAH TILLMON,

16             Defendant.

17

18        Plaintiff United States of America, by and through its counsel
19   of record, the United States Attorney for the Central District of
20   California and Assistant United States Attorney Shawn T. Andrews,
21   hereby submits its Reply to Defendant’s Opposition to the
22   government’s Application for Review/Reconsideration of Order Setting
23   Conditions of Release.
24        The government’s Reply is based on the attached Memorandum of
25   //
26   //
27   //
28
     Case 2:20-mj-02980-DUTY Document 14 Filed 07/08/20 Page 2 of 5 Page ID #:78



1    Points and Authorities, the files and records in this case, and any

2    additional evidence or argument that the Court may wish to consider

3    at the hearing on this matter.

4

5    Dated: July 8, 2020                  Respectfully submitted,

6                                         NICOLA T. HANNA
                                          United States Attorney
7
                                          BRANDON D. FOX
8                                         Assistant United States Attorney
                                          Chief, Criminal Division
9
10                                              /s/
                                          SHAWN T. ANDREWS
11                                        Assistant United States Attorney

12                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:20-mj-02980-DUTY Document 14 Filed 07/08/20 Page 3 of 5 Page ID #:79



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   ARGUMENT
3         A.     The Court May Detain Defendant Based Solely on a Finding of
                 Unmitigable Danger
4

5         Defendant Micah Tillmon (“defendant”) argues that he should be

6    released from custody immediately because 18 U.S.C. § 3142(f)

7    prevents the Court from holding a hearing on whether defendant should

8    be detained.    Citing United States v. Twine, 344 F.3d 987 (9th Cir.

9    2003), defendant asserts that courts are prohibited from detaining
10   defendants based on a finding at the § 3142(f) hearing as to danger
11   alone.    Defendant is wrong as a matter of law, having based his
12   analysis on a misreading of § 3142 and Twine.         The plain language of
13   § 3142 repeatedly refers to flight and danger in the conjunctive,

14   noting that detention is required unless both flight and danger can

15   be adequately mitigated.     See § 3142(e)(1), (3), (f), (g).        Twine

16   does not override that statutory requirement, nor even address what

17   happens at a detention hearing at all, but rather applies the plain

18   language of § 3142(f) regarding whether the government is entitled to
19   such a hearing in the first place.       That is, the Twine opinion, like

20   the decisions of the First, Third, and Fifth Circuits that it

21   invokes, simply notes that under the express language of § 3142(f),

22   the magistrate judge may not hold a detention hearing based solely on

23   the existence of danger to the community, unless one of the

24   conditions in § 3142(f) is satisfied (as is the case here).           If a

25   hearing is proper, the magistrate judge may base his or her ultimate

26   decision as to detention solely on a finding, at that hearing, of

27   unmitigable danger.     § 3142(e)(1); United States v. Motamedi, 767

28   F.2d 1403, 1406 (9th Cir. 1985).
     Case 2:20-mj-02980-DUTY Document 14 Filed 07/08/20 Page 4 of 5 Page ID #:80



1         B.    Two § 3142(f) Factors Are Satisfied Here
2               1.    This Case Involves a Serious Risk Defendant Will Flee

3         As noted in the government’s request for detention, this case

4    involves a serious risk defendant will flee.         (See Dkt. 5 at 4.)       18

5    U.S.C. § 844(i) prescribes a five-year mandatory minimum custodial

6    sentence upon conviction.      For a young man like defendant, the

7    prospect of spending the next five years (what amounts to over a

8    quarter of the years defendant has thus far lived) in the custody of

9    the federal government is undoubtedly frightening.          That fear alone
10   is enough to drive defendant to seriously consider absconding to
11   avoid a future trial date.
12        Significantly, the threshold determination that there is a

13   serious risk of flight—such that a detention hearing is warranted

14   under § 3142(f)—does not require a showing that the risk of flight

15   cannot be mitigated by conditions of pre-trial release.           That is the

16   case here.   Despite the serious risk that defendant could seek to

17   avoid responsibility by flight, the Court could reasonably mitigate

18   that risk by imposing conditions of pre-trial release.
19              2.    This Case Involves the Possession and Use of a
                      Destructive Device
20

21        Under § 3142(f)(1)(D), a court shall hold a detention hearing in

22   “a case that involves . . . any felony . . . that involves the

23   possession or use . . . of a . . . destructive device[.]” 1

24   “Destructive device,” in turn, is defined as “any combination of

25
          1 The government failed to include § 3142(f)(1)(D) as a basis
26   for its request for a detention hearing in its previously-filed
     Notice of Request for Detention. (See Dkt. 5.) With this filing,
27   the government moves the Court to consider § 3142(f)(1)(D) as a basis
     in its request for a detention hearing.
28

                                            2
     Case 2:20-mj-02980-DUTY Document 14 Filed 07/08/20 Page 5 of 5 Page ID #:81



1    parts either designed or intended for use in converting any device

2    into any destructive device described in [18 U.S.C. §§ 921(a)(4)(A)

3    and (B)] and from which a destructive device may be readily

4    assembled.”   18 U.S.C. § 921(a)(4)(C).       In short, subsection (C)

5    generally applies to a combination of parts that has not yet been

6    assembled into a functional weapon.        United States v. Lussier, 128

7    F.3d 1312, 1315 (9th Cir. 1997).       One such weapon is an explosive

8    bomb, or a “device similar to,” an explosive bomb.          See

9    § 921(a)(4)(A)(i), (vi); United States v. Kirkland, 909 F.3d 1049,
10   1052 (9th Cir. 2018).

11         Here, it appears that defendant possessed the component parts of

12   an explosive bomb that could have been readily assembled by accessing

13   instructions available on the Internet.        (Douroupis Decl. ¶¶ 3-5.)

14   In light of the discovery of those materials, it is likely that the

15   red tube-shaped object that defendant allegedly possessed and used to

16   start the fire at Sake House by Hikari on May 31, 2020, was a device

17   that defendant constructed using some combination of those materials.

18   Accordingly, those materials and defendant’s alleged actions are
19   intertwined such that the offense involved the possession of the

20   component parts of an explosive bomb.        Furthermore, given the red

21   tube-shaped object’s likely constituent parts and its incendiary

22   capacity, that device was similar to an explosive bomb.

23   II.   CONCLUSION
24         For the foregoing reasons, and the reasons stated in the

25   previously-filed Application for Review/Reconsideration of Order

26   Setting Conditions of Release, the Court should order that defendant

27   be detained pending trial.

28

                                            3
